
	

115 SRES 500 ATS: To authorize representation by the Senate Legal Counsel in the case of Peter P. Truman v. Paula Armstrong, et al.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 500
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate Legal Counsel in the case of Peter P. Truman v. Paula Armstrong, et al.
	
	
 Whereas, two Senate employees, Paula Armstrong and Edie Smith, have been named as defendants in the case of Peter P. Truman v. Paula Armstrong, et al., D. Me., currently on appeal in the United States Court of Appeals for the First Circuit, No. 18–1095; andWhereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend employees of the Senate in civil actions relating to their official responsibilities: Now, therefore, be it
 That the Senate Legal Counsel is authorized to represent Paula Armstrong and Edie Smith in the case of Peter P. Truman v. Paula Armstrong, et al.
		
